MEMORANDUM ***
Adan Silva Unzueta and. his wife Lucila Hernandez-Fuentes, natives and citizens of Mexico, petition for review of the decision by the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252: We deny the petition in part, and dismiss in part.
Petitioners’ contention that the BIA’s summary affirmance without an opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
Petitioners’ contention that the Nicaraguan Adjustment and Central American Relief Act favors certain aliens over others and therefore violates equal protection similarly fails because the Act “easily satisfies the rational basis test.” See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 603 (9th Cir.2002).
We lack jurisdiction over Petitioners’ contention that the IJ erred in concluding that they failed to demonstrate “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir.2003).
Petitioners’ remaining contentions are also without merit.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.